Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 24, 2015

The Court of Appeals hereby passes the following order:

A15D0340. LARRY BOYD v. THE STATE.

      Larry Boyd was convicted of armed robbery in 1994, and we affirmed his
conviction in an unpublished opinion. Boyd v. State, 219 Ga. App. XXVI (1995).
Boyd subsequently filed two motions to vacate, set aside, modify or correct his
sentence. The trial court denied the motions, and we dismissed one appeal and
affirmed the other.1 In this latest appeal, Boyd has filed an application for
discretionary appeal, seeking to appeal the trial court’s order denying yet another
motion to correct void sentence. As such order is directly appealable, this Court
ordinarily would grant the application in accordance with OCGA § 5-6-35 (j).
However, the application must still be timely.
      Here, Boyd was required to file his application within 30 days after the entry
of the appealable order, and this Court lacks jurisdiction to consider an untimely
application.2 However, although Boyd included with his March 27, 2015 application
materials a copy of the trial court’s order, signed on February 20, it was not a stamped
“filed” copy as required by Court of Appeals Rule 31 (e). A stamped “filed” copy is
required in order for this Court to ascertain that the application was filed within 30
days after entry of the appealable order. On March 31, 2015 this Court ordered Boyd
to supplement his application within 10 days with a stamped “filed” copy of the order

      1
      Boyd v. State, 253 Ga. App. 238 (558 SE2d 787) (2002); Boyd v. State, Case
No. A05A1332 (August 5, 2005).
      2
          See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420 SE2d 393)
(1992).
to be appealed. We noted that failure to comply with this directive would result in
dismissal of the application. On April 14, 2015, Boyd submitted another copy of the
order at issue, but it also is not stamped “filed.” Thus, Boyd has not filed a stamped
“filed” copy of the order within the additional time allowed. Accordingly, this
application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            04/24/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.